DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 06/22/2022.
Claims 1, 8, and 15 have been amended.
Claims 1-20 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections of claims 1-20 in the previous office action are withdrawn in light of applicant’s amendments, however a new 103 rejections was added.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20110191417, Rathod, to hereinafter Rathod in view of United States Patent Publication US 20150269278, Bhattacharyya, et al. to hereinafter Bhattacharyya in view of United States Patent Publication US 20200387914, Rathod, et al. to hereinafter Rathod-7914

Referring to Claim 1, Bhattacharyya teaches a computer-implementable method for globalization, localization and internationalization of a learning and regulation model comprising:
identifying language files/data from different platforms, wherein the language files/data are directed to particular products and/or services (
Rathod: Sec. 0037, Customers Services Life Cycle (CSLC) phase includes Requirements Phase to Identify a need for a products and services.
Rathod: Sec. 0077, Free Form and Unstructured Content: Free Form content includes any types of combination of resources in any form including text, photos, videos, music, files, links and blog or article in any style, language and format.
Rathod: Sec. 0213, preferred site and language settings and time zone 1505);
Rathod describes analyzing and processing of various and different languages which is similar to Applicant’s specification at 0053.

analyzing the language files/data files with predefined cross checked values defined by a particular business unit, wherein the predefined cross checked values are directed to variations in files/data as to languages (
Rathod: Sec. 0017, DART‘technology for collecting and analyzing audience behavior, predicting which ads will be most effective, measures ad effectiveness, and providing data for Web publishers and advertisers;
Rathod: Sec. 0050, Market research facility for systematically gathering, recording and analyzing data and information about customers, competitors and the market. Its uses include helping create a business plan, launch a new product or service, fine tune existing products and services, and expand into new markets.
Rathod: Sec. 0089, In Brand Owner to Brand User, Brand Owner creates brand network, invites users of brands, publishes quality contents and news, analyzes members data related to poll, survey and contest and provide applications and services for e-commerce, sales, marketing, advertising, brand building, promotion, supports, content publishing, communication and collaboration.
Rathod: Sec. 0110, Web analytic measures to assess the effectiveness of the brands communities or networks are Number of visitors, Number of repeat visitors, Number of registered users, Number of “active” users, How often people post/comment,);
Rathod describes analyzing and comparing business file data of different components.

creating semantic files/data (See Bhattacharyya) based on the analyzed language files/data files (
Rathod: Sec. 0089, In Brand Owner to Brand User, Brand Owner creates brand network, invites users of brands, publishes quality contents and news, analyzes members data related to poll, survey and contest and provide applications and services for e-commerce, sales, marketing, advertising, brand building, promotion, supports, content publishing, communication and collaboration.
Rathod: Sec. 0199, user can read, use and take actions on published contents like rank or comment or flag 1013 and 1015, user can search all published or Inbox publication contents 1016 and take actions or analysis of all incoming contents from all joined brand network sources 1022, content publication publisher can administer 1014 the all publications including attach application with publication 1023, set privacy for subscriptions 1024, Administrator can do Content Management function like user's comments and review analysis, user generated content filtering, censorship and block user 1025, invite members or readers or subscribers and promote the publication via BSN advertising systems 1026 and view or analyze statistics 1027.);
Rathod describes generating files for analyzing and comparing business file data of different components.

generating reports specific to products/services of the particular business unit based on the created semantic files/data (See Bhattacharyya) (
Rathod: Sec. 0111, using management reporting mechanisms, Humanize brand through open, two-way dialogue with target audience, Obtain direct, immediate feedback on products and services, Provide a channel to deliver information and services to customers, partners and others, Enable target audience to interact, share best practices and create original content, Elevate brand by identifying and rewarding community participants who help to grow and nurture the community, Extend product reach and open new market opportunities, Improve operational efficiency to maintain a competitive edge, Foster innovation through team collaboration, Formally capture industry-leading expertise, knowledge and intellectual property (IP).);
Rathod describes creating reports that analyzing and comparing business file data of different components that have some connection.

deriving data from the generated reports for particular products/services specific to the particular business unit (
Rathod: Sec. 0111, using management reporting mechanisms, Humanize brand through open, two-way dialogue with target audience, Obtain direct, immediate feedback on products and services, Provide a channel to deliver information and services to customers, partners and others, Enable target audience to interact, share best practices and create original content, Elevate brand by identifying and rewarding community participants who help to grow and nurture the community, Extend product reach and open new market opportunities, Improve operational efficiency to maintain a competitive edge, Foster innovation through team collaboration, Formally capture industry-leading expertise, knowledge and intellectual property (IP).
Rathod: Sec. 0048, indicating how much compensation to be provided, based on reports provided by RSS 108, or the like. Brand Owners integrate related brand networks with company web site or use online brand network on BSN platform and share revenue or pay based on per member or per action or per lead or per e-commerce transaction and like. Partners integrate related one or more brand networks with web site or portal or products or services and share revenue with BSN based on different advertising model and e-commerce or sales transactions.).
Rathod describes creating reports that analyzing and comparing business file data of different components that have some connection, in which data is about a particular brand or company.

Rathod does not explicitly teach semantic files/data
However, Bhattacharyya teaches semantic files/data (
Bhattacharyya: Sec. 0003, The directed graph is formed by a plurality of nodes joined by links, wherein each node represents an artifact of the business application system and each link specifies semantic data indicating a dependency between the nodes joined by the link.
Bhattacharyya: Sec. 0048, determines the particular data items upon which the first node depends that are obtained from the source node from the semantic data associated with the traversed link. The IA system then compares the data items relied upon by the first node with those that have change in the source node.)
Bhattacharyya describes the generating and use of semantic data in a business environment.

Rathod and Bhattacharyya are both directed to the analysis of business data (See Rathod at 0027, 0050, 0051; Bhattacharyya at 0033; 0043). Rathod discloses that additional examples such as brand management can be considered (See Rathod at 0121). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rathod, which teaches detecting and repairing business information technology problems in view of Bhattacharyya, to efficiently apply analysis of business data to enhancing the capability to process business information into semantic data. (See Bhattacharyya at 0049, 0052, and 0055).

Rathod in view of Bhattacharyya does not explicitly teach , wherein the products and/or services are identified by specific key phrases, hashtags, identifiers and other features.
However, Rathod-7914 teaches wherein the products and/or services are identified by specific key phrases, hashtags, identifiers and other features (
Rathod-7914: Sec. 0007, including information about products, services, and locations… Content includes but is not limited to all information, communications, media, leaders, websites, images, tags, meta tags, domain names, applications, and the like, whether displayed on or through the Internet or through other methods and media.
Rathod-7914 describes crawler hashtags (tags).

Rathod-7914: Sec. 0008, interpreting (or parsing) search requests (“Search Requests”) by a variety of Internet Users, d) the depth, breadth and dynamic nature of terms, keywords, phrases.
Rathod-7914 describes keywords phrases.

Rathod-7914: Sec. 0207, Country or region specific or BSN Local or Brand Owners or Partners' website or portal or products or services. In one embodiment, username and email addresses can be used as unique identifiers including trusted identifications like official e-mail id or mobile phone number or any other trusted id system for each registration.)
Rathod-7914 describes identifiers and other features.

Rathod, Bhattacharyya, and Rathod-7914 are all directed to the analysis of business data (See Rathod at 0027, 0050, 0051; Bhattacharyya at 0033; 0043; Rathod-7914 at 0022, 0024, 0032, 0142, ). Rathod discloses that additional examples such as brand management can be considered (See Rathod at 0121). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rathod in view of Bhattacharyya, which teaches detecting and repairing business information technology problems in view of Rathod-7914, to efficiently apply analysis of business data to enhancing the capability to determining and identifying various data. (See Rathod-7914 at 0024, 0028, 0045).


Referring to Claim 2, Bhattacharyya teaches the method of claim 1, wherein the identifying language files/data is performed by web crawler implemented by a language propagator (
Rathod: Sec. 0177, an internal search appliance, crawler application, and/or spider application, or the like, that crawls and indexes one or more network sites to find different types of content, e.g., “how to” content, or the like, on websites that may be controlled by the BSN Platform 116. The content may be stored locally in a database and made available via the Media web services 433. Internet search engine 432 may further allow users to search through the content generated by and residing in BSN Platform 116).
Rathod describes crawler application that the Examiner is interpreting as a web crawler, which is similar to the Applicant’s specification at 0017.

Referring to Claim 3, Bhattacharyya teaches the method of claim 1, wherein the analyzing is performed periodically as defined by a business unit (
Rathod: Sec. 0181, virtually any mechanism configured to enable a website to log viewing traffic and/or clicks, mouse-overs, feedback, or the like. The RSS may, in one embodiment, be continuously written to cache and/or periodically written as XML, or the like, to disk. In one embodiment, a separate service may access the logs from disk and write them to a logging database, such as Revenue sharing related data store 405, or the like.).
Rathod describes updating data files periodically for a business, which is similar to the Applicant’s specification at 0018.

Referring to Claim 4, Bhattacharyya teaches the method of claim 1, wherein the creating the semantic file (See Bhattacharyya) comprises identifying relationships with languages, regions, and countries (
Rathod: Sec. 0048, The overall intent is to identify groups of similar customers and potential customers; to prioritize the groups to address; to understand their behavior; and to respond with appropriate marketing strategies that satisfy the different preferences of each chosen segment. Improved segmentation can lead to significantly improved marketing effectiveness. Variables Used for Segmentation include Geographic variables like region of the world or country, East, West, South, North, Central, coastal, hilly, etc., country size like Metropolitan Cities, small cities, towns, Density of Area like Urban, Semi-urban, Rural, climate like Hot, Cold, Humid, Rainy, Demographic variables like age, gender (Male and Female), family size, family life cycle, education (Primary, High School, Secondary, College, Universities), income, occupation, socioeconomic status, religion, nationality/race, language, Psychographic variables like personality, life style, value, attitude, Behavioral variables like benefit sought, product usage rate, brand loyalty, product end use, readiness-to-buy stage, decision making unit, Profitability, income status.).
Rathod describes the creating data files that identify data that has connections in various different fields.

Rathod does not explicitly teach semantic files.
However, Bhattacharyya teaches semantic files. (
Bhattacharyya: Sec. 0003, The directed graph is formed by a plurality of nodes joined by links, wherein each node represents an artifact of the business application system and each link specifies semantic data indicating a dependency between the nodes joined by the link.
Bhattacharyya: Sec. 0048, determines the particular data items upon which the first node depends that are obtained from the source node from the semantic data associated with the traversed link. The IA system then compares the data items relied upon by the first node with those that have change in the source node.)
Bhattacharyya describes the generating and use of semantic data in a business environment.

Rathod and Bhattacharyya are both directed to the analysis of business data (See Rathod at 0027, 0050, 0051; Bhattacharyya at 0033; 0043). Rathod discloses that additional examples such as brand management can be considered (See Rathod at 0121). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rathod, which teaches detecting and repairing business information technology problems in view of Bhattacharyya, to efficiently apply analysis of business data to enhancing the capability to process business information into semantic data. (See Bhattacharyya at 0049, 0052, and 0055).

Referring to Claim 5, Bhattacharyya teaches the method of claim 1 further comprising performing business analytics on the semantic files/data (
Rathod: Sec. 0017, which employ its proprietary DART‘technology for collecting and analyzing audience behavior, predicting which ads will be most effective, measures ad effectiveness, and providing data for Web publishers and advertisers.
Rathod: Sec. 0050, Market research facility for systematically gathering, recording and analyzing data and information about customers, competitors and the market.).
Rathod describes the performance of business analysis that include the consummation and effects of data.

Rathod does not explicitly teach semantic files/data
However, Bhattacharyya teaches semantic files/data (
Bhattacharyya: Sec. 0003, The directed graph is formed by a plurality of nodes joined by links, wherein each node represents an artifact of the business application system and each link specifies semantic data indicating a dependency between the nodes joined by the link.
Bhattacharyya: Sec. 0048, determines the particular data items upon which the first node depends that are obtained from the source node from the semantic data associated with the traversed link. The IA system then compares the data items relied upon by the first node with those that have change in the source node.)
Bhattacharyya describes the generating and use of semantic data in a business environment.

Rathod and Bhattacharyya are both directed to the analysis of business data (See Rathod at 0027, 0050, 0051; Bhattacharyya at 0033; 0043). Rathod discloses that additional examples such as brand management can be considered (See Rathod at 0121). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rathod, which teaches detecting and repairing business information technology problems in view of Bhattacharyya, to efficiently apply analysis of business data to enhancing the capability to process business information into semantic data. (See Bhattacharyya at 0049, 0052, and 0055).

Referring to Claim 6, Bhattacharyya teaches the method of claim 5, wherein the business analytics are directed to language and region specific variables (
Rathod: Sec. 0017, which employ its proprietary DART‘technology for collecting and analyzing audience behavior, predicting which ads will be most effective, measures ad effectiveness, and providing data for Web publishers and advertisers.
Rathod: Sec. 0050, Market research facility for systematically gathering, recording and analyzing data and information about customers, competitors and the market.
Rathod: Sec. 0048, Variables Used for Segmentation include Geographic variables like region of the world or country, East, West, South, North, Central, coastal, hilly, etc., country size like Metropolitan Cities, small cities, towns, Density of Area like Urban, Semi-urban, Rural, climate like Hot, Cold, Humid, Rainy, Demographic variables like age, gender (Male and Female), family size, family life cycle, education (Primary, High School, Secondary, College, Universities), income, occupation, socioeconomic status, religion, nationality/race, language, Psychographic variables like personality, life style, value, attitude, Behavioral variables like benefit sought, product usage rate, brand loyalty, product end use, readiness-to-buy stage, decision making unit, Profitability, income status.).
Rathod describes the performance of business analysis that include the consummation and effects of data, which includes variables region and language.

Referring to Claim 7, Bhattacharyya teaches the method of claim 5, wherein the business analytics are specific to a business unit (
Rathod: Sec. 0111, using management reporting mechanisms, Humanize brand through open, two-way dialogue with target audience, Obtain direct, immediate feedback on products and services, Provide a channel to deliver information and services to customers, partners and others, Enable target audience to interact, share best practices and create original content, Elevate brand by identifying and rewarding community participants who help to grow and nurture the community, Extend product reach and open new market opportunities, Improve operational efficiency to maintain a competitive edge, Foster innovation through team collaboration, Formally capture industry-leading expertise, knowledge and intellectual property (IP).
Rathod: Sec. 0048, indicating how much compensation to be provided, based on reports provided by RSS 108, or the like. Brand Owners integrate related brand networks with company web site or use online brand network on BSN platform and share revenue or pay based on per member or per action or per lead or per e-commerce transaction and like. Partners integrate related one or more brand networks with web site or portal or products or services and share revenue with BSN based on different advertising model and e-commerce or sales transactions.).
Rathod describes analyzing business file data of different components that have some connection, in which data is about a particular brand or company.

Claims 8-14 recite limitations that stand rejected via the art citations and rationale applied to claims 1-7. Regarding a system comprising:
a processor (
Rathod: Sec. 0191, These program instructions may be provided to a processor to produce a machine, such that the instructions, which executed on the processor, create means for implementing the actions specified in the flowchart block or blocks. The computer program instructions may be executed by a processor to cause a series of operational steps to be performed by the processor to produce a computer implemented process such that the instructions, which executed on the processor to provide steps for implementing the actions specified in the flowchart block or blocks. The computer program instructions may also cause at least some of the operational steps shown in the blocks of the flowchart to be performed in parallel. Moreover, some of the steps may also be performed across more than one processor, such as might arise in a multi-processor computer system. In addition, one or more blocks or combinations of blocks in the flowchart illustration may also be performed concurrently with other blocks or combinations of blocks, or even in a different sequence than illustrated without departing from the scope or spirit of the invention.);

 a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations (
Rathod: Sec. 0156, Mass memory 230 includes a RAM 232, a ROM 234, and other storage means. Mass memory 230 illustrates another example of computer storage media for storage of information such as computer readable instructions, data structures, program modules or other data. Mass memory 230 stores a basic input/output system (“BIOS”) 240 for controlling low-level operation of client device 200. The mass memory also stores an operating system 241 for controlling the operation of client device 200. It will be appreciated that this component may include a general purpose operating system such as a version of UNIX, or LINUX™, or a specialized client communication operating system such as Windows Mobile™, or the Symbian® Operating system. The operating system may include, or interface with a Java virtual machine module that enables control of hardware components and/or operating system operations via Java application programs.);

a data bus coupled to the processor (
Rathod: Sec. 0160, In any event, network device 300 includes processing unit 312, video display adapter 314, and a mass memory, all in communication with each other via bus 322. The mass memory generally includes RAM 316, ROM 332, and one or more permanent mass storage devices, such as hard disk drive 328, tape drive, optical drive, and/or floppy disk drive. The mass memory stores operating system 320 for controlling the operation of network device 300.);


Claims 15-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-6.  Regarding a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for (
Rathod: Sec. 0156, Mass memory 230 includes a RAM 232, a ROM 234, and other storage means. Mass memory 230 illustrates another example of computer storage media for storage of information such as computer readable instructions, data structures, program modules or other data. Mass memory 230 stores a basic input/output system (“BIOS”) 240 for controlling low-level operation of client device 200. The mass memory also stores an operating system 241 for controlling the operation of client device 200. It will be appreciated that this component may include a general purpose operating system such as a version of UNIX, or LINUX™, or a specialized client communication operating system such as Windows Mobile™, or the Symbian® Operating system. The operating system may include, or interface with a Java virtual machine module that enables control of hardware components and/or operating system operations via Java application programs.
Rathod: Sec. 0158, Applications 242 may include computer executable instructions which, when executed by client device 200, transmit, receive, and/or otherwise process messages (e.g., SMS, MMS, IM, email, and/or other messages), content, and enable telecommunication with another user of another client device. Other examples of application programs include calendars, editors, email clients, IM applications, SMS applications, VoIP applications, contact managers, task managers, transcoders, database programs, word processing programs, security applications, spreadsheet programs, games, search programs, and so forth.):

Claims 7-12 recite limitations that stand rejected via the art citations and rationale applied to claims 1-6.  


Response to Arguments
Applicant’s arguments filed 06/22/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/22/2022.


Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Travieso et al., U.S. Patent. 8566710, (discussing the analyzing of website that performs business transactions).
Sharma et al., E.P. Patent. 2808790, (discussing the managing of business logic data).
Fensel et al., Semantic Web Services, https://www.sti-innsbruck.at/sites/default/files/courses/fileadmin/documents/WS201718/Semantic%20Web/12_SW-Semantic_Web_Services-handouts.pdf, Semantic Technology Institute (STI) Innsbruck, 2018 (discussing the use of semantic web and finding and comparing of data interpretation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624